       Case 9:17-cv-00089-DLC Document 280 Filed 12/05/18 Page 1 of 3



Adrian A. Miller
Sullivan Miller Law
3860 Avenue B
Suite C East
Billing, MT 59102
Phone: (406) 403-7066
adrian.miller@sullivanmiller.com

Erik E. Petersen, WSB No. 7-5608
D. David DeWald, WSB No. 7-5538
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-6946 (phone)
(307) 777-3542 (fax)
erik.petersen@wyo.gov
david.dewald@wyo.gov

Attorneys for State of Wyoming

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION
CROW INDIAN TRIBE; et al.,
                                          CV 17-89-M-DLC
             Plaintiffs,
                                  (Consolidated with Case Nos.
    vs.                           CV 17-117-M-DLC,
                                  CV 17-118-M-DLC,
UNITED STATES OF AMERICA; et al., CV 17-119-M-DLC,
                                  CV 17-123-M-DLC,
         Federal Defendants,      and CV 18-16-M-DLC)

      and
                                          NOTICE OF APPEAL
STATE OF WYOMING; et al.,

             Defendant-Intervenors.

                                      1
       Case 9:17-cv-00089-DLC Document 280 Filed 12/05/18 Page 2 of 3



      Please take notice that Defendant-Intervenor State of Wyoming hereby

appeals to the United States Court of Appeals for the Ninth Circuit from this Court’s

September 24, 2018, Opinion and Order granting Plaintiffs’ motions for summary

judgment, denying Defendants’ cross-motions for summary judgment, and vacating

and remanding the Final Rule delisting the Greater Yellowstone Ecosystem grizzly

bear, (ECF No. 266); October 23, 2018, judgment in a civil case (ECF No. 275).



      Respectfully submitted on this 5th day of December, 2018.

                                       /s/ Adrian A. Miller
                                       Adrian A. Miller
                                       Sullivan Miller Law PLLC
                                       3860 Avenue B
                                       Suite C East
                                       Billings, MT 59102
                                       Phone: (406) 403-7066
                                       Fax: (406) 294-5702
                                       adrian.miller@sullivanmiller.com

                                       Erik E. Petersen, WSB No. 7-5608
                                       D. David DeWald, WSB No. 7-5538
                                       Senior Assistant Attorneys General
                                       Wyoming Attorney General’s Office
                                       2320 Capitol Avenue
                                       Cheyenne, WY 82002
                                       (307) 777-6946 (phone)
                                       (307) 777-3542 (fax)
                                       erik.petersen@wyo.gov
                                       david.dewald@wyo.gov

                                       Attorneys for State of Wyoming


                                         2
       Case 9:17-cv-00089-DLC Document 280 Filed 12/05/18 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of December, 2018, I electronically filed

the foregoing NOTICE OF APPEAL with the Clerk of Court via the CM/ECF

system, which will provide service to counsel for the parties.

                                       /s/ Adrian A. Miller
                                       Sullivan Miller Law PLLC




                                         3
